Case 18-33604   Doc 67   Filed 04/10/19 Entered 04/10/19 15:53:36   Desc Main
                           Document     Page 1 of 5
Case 18-33604   Doc 67   Filed 04/10/19 Entered 04/10/19 15:53:36   Desc Main
                           Document     Page 2 of 5
Case 18-33604   Doc 67   Filed 04/10/19 Entered 04/10/19 15:53:36   Desc Main
                           Document     Page 3 of 5
Case 18-33604   Doc 67   Filed 04/10/19 Entered 04/10/19 15:53:36   Desc Main
                           Document     Page 4 of 5
Case 18-33604   Doc 67   Filed 04/10/19 Entered 04/10/19 15:53:36   Desc Main
                           Document     Page 5 of 5
